Title: General Orders, 7 July 1776
From: Washington, George
To: 

 

Head Quarters, New York, July 7th 1776.
Parole Goshen.Countersign Hartford.


A working party of one hundred and fifty men properly officered to go to Kingsbridge to morrow, to march at six OClock from the parade; they are to take two days provision with them, after which they will draw out of the Stores there—to take their arms and tents with them and when they get there Genl Mifflin will give them orders.
As the enemy may make an attack early in the morning, when there may not be time for the soldiers to fill their Canteens; The General directs that they be filled every evening—The officers to take care that it is not neglected, as it is a matter of much consequence at this season.
James Johnson a Soldier in Capt: Hides Company, and Col. Wyllys’s Regiment, tried at a General Court Martial whereof Col. Read is President for “Desertion” is found guilty and sentenced to be whipped Thirty-nine Lashes on his naked back—Serjt George Douglass, John Davis, John Cooper, Robt Sawyer and George Clarkson, all of Capt: Van Wycks Company, Col. McDougalls Regiment, tried at the same Court Martial for “Mutiny and Sedition”: Serjt George Douglass is acquitted, the others severally found guilty and sentenced, Davis to be whipped Thirty-nine Lashes, Cooper, Thirty Lashes; Sawyer and Clarkson be whipped each Twenty Lashes, on their bare backs for said offence. The General approves of the foregoing Sentences, & orders them put in execution at the usual time and place.
Some persons having barbarously wounded, and maimed some Cattle, belonging to Leonard Lispenard Esqr: on Friday last; The General hopes no Soldier in the Army is concerned in so base, and scandalous an action, but if it should appear otherwise such person may depend on the severest punishment; any person who can give any information in the matter will be well rewarded.
